EUGENE A. WRIGHT, Circuit Judge,
concurring specially:
I concur in the majority’s disposition of each issue. I write separately, however, to emphasize that my concurrence on the waiver of counsel issue is based upon the district court’s finding during consideration of Snook’s petition for habeas corpus that no court or attorney warned him about the dan*614gers of self-representation. Such a warning was required under Faretta v. California, 422 U.S. 806, 835, 95 S.Ct. 2525, 2541, 45 L.Ed.2d 562 (1975). Accordingly, it is my view we are not requiring an in-court colloquy and are not relying on a new rule of law.